DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. 
Applicants states (REMARKS, pg. 5) “Accordingly, it is respectfully submitted that the above-noted features of amended claims 1 and 2 which recite that "each of the N symbols within a first one of the first training signals is transmitted by applying a first set of weighting parameters, the first set of weighting parameters being identical for each of the N symbols within the first one of the first training signals, each of the N symbols within a second one of the first training signals is transmitted by applying a second set of weighting parameters, the second set of weighting parameters being identical for each of the N symbols within the second one of the first training signals, and the first set of weighting parameters is different than the second set of weighting parameters" is not taught, suggested, or rendered obvious by the cited prior art.”
The Office respectfully disagrees and asserts that at least Murakami et al. (US 2013/0121307) fairly teaches (Fig. 14B, 15B, 18B, 21, Para. [0173]-[0177]: formula 39) the newly amended limitation as detailed in the rejection below.  
Applicants further argue (REMARKS, pg. 5) “Furthermore, Applicant would like to point out that Figs. 14, 15, and 18 of Murakami, which were cited in the Office Action, illustrate OFDM frames, not single carrier frames. Single carrier signals are illustrated in Fig. 5 and Fig. 6 of 
The Office respectfully disagrees.  Murakami et al., clearly states (Para. [0318]) “Although the present Embodiment used a single-carrier scheme, i.e., time domain phase changing, as an example, no limitation is intended in this regard. The same effects are also achievable using multi-carrier transmission. Accordingly, the present Embodiment may also be realized using, for example, spread-spectrum communications, OFDM, SC-FDMA (Single Carrier Frequency-Division Multiple Access), SC-OFDM, wavelet OFDM as described in Non-Patent Literature 7, and so on.”  Hence, OFDM frames as depicted in Figs. 14, 15, and 18 can be transmitted as Single Carrier Orthogonal Frequency Division Multiplexing (SC-OFDM) scheme/signal.
The Office maintains its rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 2013/0121307 A1 cited in submitted IDS) in view of Tsai et al. (US 2009/0041150 A1 previously cited) further in view of Huang (US 2016/0080175 A1).
 
Regarding Claim 1, Murakami et al. discloses;
A transmission method (Abstract: “A transmission method…”), comprising:
transmitting first training signals from a Directional multi-gigabit (DMG) antenna (Fig. 3-4, 12, 14A, 15A, 18A, 52, 70, Para. [0160],[0188]-[0189], [0205], [0243]: first “modulated signal 309A” (i.e. z1(t) = Timestamp $1-$2 signals (Fig. 14A, 15A) or Timestamp $1-$4 signals (Fig. 18A)) is transmitted through antenna e.g. 312A/504#1 containing “pilot symbols” for “channel estimation”), the first training signals being transmitted by changing weighting parameters used for the DMG antenna (Fig. 3-4, 12, 15, 21, 46, 52, 70, Para. [0168], [0171]: “first “modulated [training/pilot] signal 309A” (i.e. z1(t)) is transmitted by applying weighting parameters  “w11”  each of the first training signals including N symbols  transmitted consecutively in time where N is an integer equal to or greater than two (Fig. 14A, 15A, 18A, 47A-50B, Para.[0243]: “pilot symbols (preamble, unique word, etc)…may be arranged within the frame” where Fig. 14A, 15A  depicts at least 2 symbols, #0 and  #10,  Fig, 18A depicts at least 4 symbols, #0-#3  and Fig. 47A, 48A depicts at least 4 Pilot symbols (integer equal to or greater than two) are transmitted consecutively in time, i.e. alone time direction/axis Timestamp$1, Timestamp$2/Timestamp$1, Timestamp$2, Timestamp$3, Timestamp$ 2/4 OFDM/pilot symbols (for “channel estimation”) are transmitted); and 
transmitting second training signals from the DMG antenna (Fig. 3-4, 12, 14B, 15B, 18B, 52, 70, Para. [0160],[0188]-[0189], [0205]:, Para. [0188]: second “modulated signal 309B” (i.e. z2(t) = Timestamp $1-$2 signals (Fig. 15B) or Timestamp $1-$4 signals (Fig. 18B))  is transmitted through antenna e.g. 312B/504#2 containing “pilot symbols” for “channel estimation”), each of the second training signals including N symbols transmitted consecutively in time (Fig. 14B, 15B, 18B, Para.[0243]: “pilot symbols (preamble, unique word, etc)…may be arranged within the frame” where Fig. 14B, 15B depicts at least 2 symbols, #0,#10 and #6,#16 respectively,  Fig, 18B depicts at least 4 symbols, #0-#3 and Fig. 47B, 48B depicts at least 4 “Pilot symbols” (integer equal to or greater than two) are transmitted consecutively in time, i.e. alone time direction/axis - Timestamp$1, Timestamp$2/Timestamp$1, Timestamp$2, Timestamp$3, Timestamp$4  2/4 OFDM/pilot symbols (for “channel estimation”) are transmitted);…and 
the first training signals and the second training signals are transmitted in a single carrier (Murakami et al., Para. [0318]) “Although the present Embodiment [e.g. Embodiment 2] used a single-carrier scheme, i.e., time domain phase changing, as an example, no limitation is intended in this regard…Accordingly, the present Embodiment may also be realized using, for example, SC-OFDM” (Single-Carrier Orthogonal Frequency-Division Multiplexing) scheme)…and
each of the N symbols within a first one of the first training signals is transmitted by applying a first set of weighting (Fig. 14B, 15B, 18B, 21, Para. [0171], [0243]: “pilot symbols (preamble, unique word, etc)…may be arranged within the frame” where Fig. 14B, 15B depicts at least 2 symbols, #0,#10 and #6,#16 respectively,  Fig, 18B depicts at least 4 symbols, #0-#3 and Fig. 47B, 48B depicts at least 4 “Pilot symbols” (integer equal to or greater than two) can be applied a first set of weighting parameters {W11, W21}. For example, Fig 21 = s1(t) containing N symbols within a first one of the first training signals (e.g symbols #0, #10 or #0-#3 or 4 Pilot symbols) are multiplied with weighting parameters {W11, W21})), the first set of weighting parameters being identical for each of the N symbols within the first one of the first training signals (Fig. 21, Para. [0173]-[0177]: formula 39 suggest W11 and W21  can be being identical when a and c are equal values weights), 
each of the N symbols within a second one of the first training signals is transmitted by applying a second set of weighting parameters (Fig. 14B, 15B, 18B, Para. [0171], [0243]: “pilot symbols (preamble, unique word, etc)…may be arranged within the frame” where Fig. 14B, 15B depicts at least 2 symbols, #0,#10 and #6,#16 respectively,  Fig, 18B depicts at least 4 symbols, #0-#3 and Fig. 47B, 48B depicts at least 4 “Pilot symbols” (integer equal to or greater than two) can be applied a second set of weighting parameters {W12, W22}. For example Fig 21 = s2(t) , the second set of weighting parameters being identical for each of the N symbols within the second one of the first training signals (Fig. 21, Para. [0173]-[0177]: formula 39 suggest W12 and W22  can be being identical when b and d are equal values weights), and the first set of weighting parameters is different than the second set of weighting (Fig. 21, Para. [0173]-[0177]: formula 39 suggest {W11, W21} and {W12, W22} =  can be different  when {a, c}                         
                            ≠
                        
                     {b, d} are not equal values weights).
Murakami et al. discloses (Fig. Fig. 3-4, 12, 15, 52, 70) using MIMO antenna array for transmitting the “first “modulated [training] signal 309A” and “second “modulated signal 309B” (i.e. z2(t)) via antennas 312A and 312B as addressed above, however, they do not teach: 
a polarization of the first training signals is different from a polarization of the second training signals, 
the first training signals and the second training signals are transmitted alternately, and 
the first training signals and the second training signals are transmitted consecutively.
	On the other hand, in the same field of endeavor (Abstract, Fig. 5, 9-19: broadcasting, at a transmitter, reference signals using different antenna configuration), Tsai et al. discloses;
a polarization of the first training signals is different from a polarization of the second training signals (Fig. 9, 19, Para. [0138]: “the RS mapping for eight-antenna slat.+-.45 degree polarization for ULA…Mapping type A maps RSs 1-4 to two neighboring sets of antennas”.  That is, as depicted in Fig. 19, a first reference signals RS1, RS3, RS5 and RS7 are mapped to +45 degree polarized antenna elements whereas second reference signals RS2, RS4, RS6 and RS8 are mapped to -45 degree polarized antenna element and hence the polarization of first reference signals is different than second reference signals).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the first modulated signal z1(t) and second modulated signal z2(t) can be polarized differently by implementing antennas 312A and 312B as slat.+-.45 degree polarization antenna as taught by Tsai et al., where doing so would (Tsai et al., Para.[0008]-[0009]) reduce “an excessive feedback overhead” in the system and/or provide for a  system that is less “sensitive to the feedback channel error due to either feedback delay or fast channel variation”.
Murakami et al. in view of Tsai et al. does not teach:
the first training signals and the second training signals are transmitted alternately, and 
the first training signals and the second training signals are transmitted consecutively.
On the other hand, in the same field of endeavor (Para. [0005] : “a multiple-input  multiple-output orthogonal frequency division multiplexing communication system”), Huang teaches:
the first training signals and the second training signals are transmitted alternately (Fig. 11, Para. [0238]: “two transmitting antennas to transmit channel estimation preamble signals in turns”, i.e. transmitted alternately), and 
the first training signals and the second training signals are transmitted consecutively (Fig. 11, Para. [0250]: “Transmitting antenna 1 transmits the first channel estimation preamble signal… transmitting antenna 2 transmits the second channel estimation preamble signal” where as depicted in Fig. 11, “the second channel estimation preamble signal” is transmitted right after “the first channel estimation preamble signal” i.e. consecutively).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the first modulated signal z1(t) and second modulated signal z2(t) transmitted using “single carrier scheme[mode]” including “SC-OFDM” 

Regarding Claim 2, Murakami et al. discloses;
A transmission apparatus (Fig. 3-4, 12, 15, 52, 70, Para. [0002]: “a transmission device”), comprising:
 a Directional multi-gigabit (DMG) antenna (Fig. 3-4, 12, 15, 52, 70: transmission device includes antennas, e.g. 312A and 312B  considered as a signal antenna array); and 
a processor coupled to the DMG antenna (Fig. 3-4, 12, 15, 52, 70, Para. [0550]:  antennas 312A and 312B is coupled to “a general-purpose processor” – all element before antennas 312A and 312B), the processor being configured to:
transmit first training signals from the DMG antenna (Fig. 3-4, 12, 14A, 15A, 18A, 52, 70, Para. [0160],[0188]-[0189], [0205]: first “modulated signal 309A” (i.e. z1(t) = Timestamp $1-$2 signals (Fig. 15A) or Timestamp $1-$4 signals (Fig. 18A)) is transmitted through antenna e.g. 312A containing “pilot symbols” for “channel estimation”), the first training signals being transmitted by changing weighting parameters used for the DMG antenna (Fig. 3-4, 12, 15, 21, 46, 52, 70, Para. [0168], [0171]: “first “modulated [training/pilot] signal 309A” (i.e. z1(t)) is transmitted by applying weighting parameters  “w11” which is used for antenna 312A), each of the first training signals including N symbols  transmitted consecutively in time where N is an integer equal to or greater than two (Fig. 14A, 15A, 18A, 47A-50B, Para.[0243]: “pilot symbols 
transmit second training signals from the DMG antenna (Fig. 3-4, 12, 14B, 15B, 18B, 52, 70, Para. [0160],[0188]-[0189], [0205]:, Para. [0188]: second20 “modulated signal 309B” (i.e. z2(t) = Timestamp $1-$2 signals (Fig. 15B) or Timestamp $1-$4 signals (Fig. 18B))  is transmitted through antenna e.g. 312B containing “pilot symbols” for “channel estimation”), each of the second training signals including N symbols transmitted consecutively in time Fig. 14B, 15B, 18B, Para.[0243]: “pilot symbols (preamble, unique word, etc)…may be arranged within the frame” where Fig. 14B, 15B depicts at least 2 symbols, #0,#10 and #6,#16 respectively,  Fig, 18B depicts at least 4 symbols, #0-#3 and Fig. 47B, 48B depicts at least 4 “Pilot symbols” (integer equal to or greater than two) are transmitted consecutively in time, i.e. alone time direction/axis - Timestamp$1, Timestamp$2/Timestamp$1, Timestamp$2, Timestamp$3, Timestamp$4  2/4 OFDM/pilot symbols (for “channel estimation”) are transmitted);…and 
the first training signals and the second training signals are transmitted in a single carrier (Murakami et al., Para. [0318]) “Although the present Embodiment [e.g. Embodiment 2] used a single-carrier scheme, i.e., time domain phase changing, as an example, no limitation is intended in this regard…Accordingly, the present Embodiment may also be realized using, for example, spread-spectrum communications, OFDM, SC-FDMA (Single Carrier Frequency-Division Multiple Access), SC-OFDM, wavelet OFDM as described in Non-Patent Literature 7, and so on” SC-OFDM” (Single-Carrier Orthogonal Frequency-Division Multiplexing) scheme)…and
each of the N symbols within a first one of the first training signals is transmitted by applying a first set of weighting (Fig. 14B, 15B, 18B, 21, Para. [0171], [0243]: “pilot symbols (preamble, unique word, etc)…may be arranged within the frame” where Fig. 14B, 15B depicts at least 2 symbols, #0,#10 and #6,#16 respectively,  Fig, 18B depicts at least 4 symbols, #0-#3 and Fig. 47B, 48B depicts at least 4 “Pilot symbols” (integer equal to or greater than two) can be applied a first set of weighting parameters {W11, W21}. For example Fig 21 = s1(t) containing N symbols within a first one of the first training signals (e.g symbols #0, #10 or #0-#3 or 4 Pilot symbols) are  multiplied with weighting parameters {W11, W21}) ), the first set of weighting parameters being identical for each of the N symbols within the first one of the first training signals (Fig. 21, Para. [0173]-[0177]: formula 39 suggest W11 and W21  can be being identical when a and c are equal values weights), 
each of the N symbols within a second one of the first training signals is transmitted by applying a second set of weighting parameters (Fig. 14B, 15B, 18B, Para. [0171], [0243]: “pilot symbols (preamble, unique word, etc)…may be arranged within the frame” where Fig. 14B, 15B depicts at least 2 symbols, #0,#10 and #6,#16 respectively,  Fig, 18B depicts at least 4 symbols, #0-#3 and Fig. 47B, 48B depicts at least 4 “Pilot symbols” (integer equal to or greater than two) can be applied a second set of weighting parameters {W12, W22}. For example Fig 21 = s2(t) containing N symbols within a second one of the second training signals (e.g. symbols #0, #10 or #0-#3 or 4 Pilot symbols) are {W12, W22})), the second set of weighting parameters being identical for each of the N symbols within the second one of the first training signals (Fig. 21, Para. [0173]-[0177]: formula 39 suggest W12 and W22  can be being identical when b and d are equal values weights), and the first set of weighting parameters is different than the second set of weighting (Fig. 21, Para. [0173]-[0177]: formula 39 suggest {W11, W21} and {W12, W22} =  can be different  when {a, c}                         
                            ≠
                        
                     {b, d} are not equal values weights).
 Murakami et al. discloses (Fig. Fig. 3-4, 12, 15, 52, 70) using MIMO antenna array for transmitting the “first “modulated [training] signal 309A” and “second “modulated signal 309B” (i.e. z2(t)) via antennas 312A and 312B as addressed above, however, they do not teach: 
a polarization of the first training signals is different from a polarization of the second training signals, 
the first training signals and the second training signals are transmitted alternately, and 
the first training signals and the second training signals are transmitted consecutively.
	On the other hand, in the same field of endeavor (Abstract, Fig. 5, 9-19: broadcasting, at a transmitter, reference signals using different antenna configuration), Tsai et al. discloses;
a polarization of the first training signals is different from a polarization of the second training signals (Fig. 9, 19, Para. [0138]: “the RS mapping for eight-antenna slat.+-.45 degree polarization for ULA…Mapping type A maps RSs 1-4 to two neighboring sets of antennas”.  That is, as depicted in Fig. 19, a first reference signals RS1, RS3, RS5 and RS7 are mapped to +45 degree polarized antenna elements whereas second reference signals RS2, RS4, RS6 and RS8 are mapped to -45 degree polarized antenna element and hence the polarization of first reference signals is different than second reference signals).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the first modulated signal z1(t) and second 
Murakami et al. in view of Tsai et al. does not teach:
the first training signals and the second training signals are transmitted alternately, and 
the first training signals and the second training signals are transmitted consecutively.
On the other hand, in the same field of endeavor (Para. [0005] : “a multiple-input 
multiple-output orthogonal frequency division multiplexing communication system”), Huang teaches:
the first training signals and the second training signals are transmitted alternately (Fig. 11, Para. [0238]: “two transmitting antennas to transmit channel estimation preamble signals in turns”, i.e. transmitted alternately), and 
the first training signals and the second training signals are transmitted consecutively (Fig. 11, Para. [0250]: “Transmitting antenna 1 transmits the first channel estimation preamble signal… transmitting antenna 2 transmits the second channel estimation preamble signal” where as depicted in Fig. 11, “the second channel estimation preamble signal” is transmitted right after “the first channel estimation preamble signal” i.e. consecutively).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the first modulated signal z1(t) and second modulated signal z2(t) transmitted using “single carrier scheme[mode]” including “SC-OFDM” (Single-Carrier Orthogonal Frequency-Division Multiplexing) scheme can further be transmitted  .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Johansson et al. (0Pat# US 9553641 B2) discloses (Fig. 8, col. 8, line 19-50) “transmitting a first and a second pilot signal, and, as indicated in step 84, using a first of said sets of pre-coding weights for the first pilot signal and a second of said sets of pre-coding weights for the second pilot signal, and also using, as indicated in step 85, the first set of pre-coding weights for transmitting a first data stream” and “using different levels of output power for transmitting the first and second pilot signals”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMNEET SINGH/Examiner, Art Unit 2633   
/SAM K AHN/Supervisory Patent Examiner, Art Unit 2633